[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 29 
Personal jurisdiction of defendants was properly obtained by substituted service under section 229-b of the Civil Practice Act. Defendants' local activities amply satisfied the long-recognized test of what constitutes engaging in business, as laid down in the decisions of this court. (See, e.g., Chaplin
v. Selznick, 293 N.Y. 529, 534; Tauza v. Susquehanna CoalCo., 220 N.Y. 259.) It is unnecessary, at this time, to say whether and to what extent that test may be relaxed in reliance upon the constitutional principles recently announced by the Supreme Court in International Shoe Co. v. Washington
(326 U.S. 310).
The order of the Appellate Division should be affirmed, with costs, and the question certified answered in the affirmative.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Order affirmed, etc.